18‐525 
     Malave v. Weir 
                                                                                             
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
            At a stated term of the United States Court of Appeals for the Second Circuit, 
     held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
     of New York, on the 7th day of February, two thousand nineteen. 
      
     PRESENT:   
                   AMALYA L. KEARSE, 
                   DENNIS JACOBS, 
                   ROBERT D. SACK, 
                          Circuit Judges.   
     __________________________________ 
     EDUARDO SHANE LUIS MALAVE, 
     JACQUELYNN MARIE GRUNERT, 
      
            Plaintiffs‐Appellants, 
      
            ‐v.‐                                                      18‐525 
                                                                
     KIMBERLY WEIR, (Warden) Individually 
     and in their Official Capacities, 
     OTERO‐NEGRON, (Deputy Warden) 
     Individually and in their Official Capacities, 
     OUELLETTE, (Deputy Warden) Individually 
     and in their Official Capacities, GARJUILO 
     (Captain) Individually and in their Official 
     Capacities, ALEXANDER, (Lieutenant) 
Individually and in their Official Capacities.     
 
      Defendants‐Appellees. 
__________________________________ 
 
FOR PLAINTIFFS‐APPELLANTS:              Alan H. Bowie, Jr. (with Damian K. 
                                        Gunningsmith, on the brief), Carmody 
                                        Torrance Sandak & Hennessey LLP, New 
                                        Haven, CT.       
 
FOR DEFENDANTS‐APPELLEES:               James W. Caley, Assistant Attorney General, 
                                        for George Jepsen, Attorney General of the 
                                        State of Connecticut, Hartford, CT.   
                                                              
      Appeal from a judgment of the United States District Court for the District of 
Connecticut (Meyer, J.). 
       
     UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   

       The plaintiffs, Eduardo Shane Luis Malave and Jacquelynn Marie Grunert, 
bring claims against various prison officials under the First, Eighth, and 
Fourteenth Amendments, on the ground that Grunert was denied visitation with 
her husband, Malave, while he was serving a term of imprisonment in the Carl 
Robinson Correctional Institution.    Plaintiffs appeal from a judgment of the 
United States District Court for the District of Connecticut (Meyer, J.) dismissing 
their claims on the ground of qualified immunity.    We assume the parties’ 
familiarity with the underlying facts, the procedural history, and the issues 
presented for review. 

       The plaintiffs argue that the district court incorrectly defined the right at 
issue for the purposes of its qualified immunity analysis.     

      When a defendant invokes qualified immunity, courts consider whether 
the plaintiff has shown “(1) that the [defendant] violated a statutory or 
constitutional right, and (2) that the right was ‘clearly established’ at the time of 
the challenged conduct.” Wood v. Moss, 572 U.S. 744, 757 (2014) (quoting 


                                           2
Ashcroft v. al‐Kidd, 563 U.S. 731, 735 (2011)).    “A right is clearly established 
only if its contours are sufficiently clear that ‘a reasonable official would 
understand that what he is doing violates that right.’”    Carroll v. Carman, 135 
S.Ct. 348, 350 (2014) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).   
“[C]ourts must calibrate, on a case‐by‐case basis, how generally or specifically to 
define the right at issue.”    Golodner v. Berliner, 770 F.3d 196, 205 (2d Cir. 2014).   
The definition must be “particularized in the sense that the contours of the right 
must be sufficiently clear that a reasonable official would understand that what 
he is doing violates that right.”    Id. at 206 (internal quotation marks and 
alteration omitted).     

       The plaintiffs define the pertinent rights as the rights of a married prisoner 
and his or her spouse not to be permanently deprived of all visitation.1    They 
allege that the deprivation of visitation was permanent because, when Warden 
Weir informed them that their visitation rights were terminated, she did not give 
a time when they would be reinstated.    The warden ultimately reinstated full 
visitation rights.    Plaintiffs argue nevertheless that the official action they 
challenge was the threat of a permanent deprivation of their visitation rights, and 
that the right must be defined commensurate to that threat.2    The district court 

1  On September 15, 2015, after Malave was accused by prison informants of smuggling 
drugs into the prison during his visits with Grunert, Warden Weir removed Grunert 
from Malave’s visitation list, and terminated Malave’s telephone privileges with 
Grunert.    Warden Weir reinstated the phone privileges between Grunert and Malave 
on March 28, 2016; reinstated non‐contact visitation on May 24, 2016; and Acting 
Warden Ouellette restored Grunert to active visiting status on July 19, 2016.    A total of 
ten months elapsed between the denial of visitation on September 15, 2015 and the 
restoration of Grunert’s active visiting status on July 19, 2016.    However, the district 
court calculated the total deprivation as eight months, because Malave had been 
deprived all visitation through November 2015 due to other disciplinary reports, which 
he does not challenge in this case. 

2  The plaintiffs suggest that Malave did not commit the contraband offense for which 
visitation was denied.    But they do not challenge the denial on the ground that it was 
arbitrary or unsupported.     


                                             3 
defined the right more narrowly, acknowledging that the deprivation lasted 
eight months for full‐contact visitation (and less for telephonic and non‐contact 
visitation), and was therefore not permanent.    The district court thus focused on 
the actual deprivation suffered by the plaintiffs, rather than on the threatened 
permanent deprivation.    The court properly “particularized” the right to match 
the harm that was actually suffered by the plaintiffs.    Golodner, 770 F.3d at 206.         

        Moreover, the letter sent to Grunert advising her that she had been 
removed from Malave’s visitation list did not describe the removal as permanent 
or identify any time frame for deprivation.    In an affidavit submitted to the 
district court, Warden Weir described the removal only as “indefinite”.    App’x 
326.   

       One prong of the qualified immunity test is whether the right claimed by 
the plaintiffs was clearly established.    The plaintiffs incorrectly assert that the 
right to be free from permanent deprivation of visitation was clearly established 
by the Supreme Court in Overton v. Bazzetta, 539 U.S. 126 (2003).    However, 
Overton did not consider whether there is a First Amendment right to visitation 
in prison: “We need not attempt to explore or define the asserted right of 
association at any length or determine the extent to which it survives 
incarceration . . . .”    Id. at 131‐32.    Cases in this circuit also have not clearly 
established a right to spousal visitation in prison.    Plaintiffs cite a summary 
order, Mills v. Fischer, 497 F. App’x 114 (2d Cir. 2012), which merely 
“assume[d]” (without deciding) that “inmates and their families have a right to 
visitation protected by the First Amendment.”    Id. at 116.    In any event, a 
summary order does not have precedential value and therefore does not create 
clearly established law.     

     Accordingly, the district court correctly defined the right at issue for the 
purposes of qualified immunity.3   


3  Because we agree with the district court that qualified immunity is appropriate, we 
need not address the district court’s alternative basis for dismissing the procedural due 
process claims‐‐that the State of Connecticut Department of Correction Administrative 

                                            4 
       We have considered the plaintiffs’ remaining arguments and find them to 
be without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                            FOR THE COURT:   
                            Catherine O’Hagan Wolfe, Clerk of Court 




Directive 10.6 (governing visitation rights in prisons) did not establish a protected 
liberty interest.     

                                             5